      Case 2:19-cv-00104-TBM-MTP Document 61 Filed 03/19/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

CLIFTON LEE SIGGERS                                                                   PLAINTIFF

v.                                                 CIVIL ACTION NO. 2:19-cv-104-TBM-MTP

FORREST COUNTY, MISSISSIPPI                                                        DEFENDANT


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on submission of the [59] Report and Recommendation

entered by United States Magistrate Judge Michael T. Parker on November 20, 2020. The matter

is before the court sua sponte for evaluating whether Plaintiff’s claims should be dismissed pursuant

to 28 U.S.C. § 1915(e)(2)B)(ii).

       After considering the record and applicable law and having conducted a Spears hearing,

Judge Parker recommends that the case should be dismissed for failure to state a claim and that the

dismissal count as a strike pursuant to 28 U.S.C. § 1951(g). Plaintiff has not filed an objection to

the Report and Recommendation, and the time for filing an objection has expired.

       “When a party fails timely to file written objections to the magistrate judge’s proposed

findings, conclusions, and recommendation, that party is barred from attacking on appeal the

unobjected-to proposed findings and conclusions which the district court accepted, except for plain

error.” Casas v. Aduddell, 404 F. App'x 879, 881 (5th Cir. 2010); see also Thomas v. Arn, 474 U.S.

140, 152, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985) (“There is no indication that Congress, in

enacting § 636(b)(1)(C), intended to require a district judge to review a magistrate’s report to

which no objections are filed.”). Having considered Judge Parker’s Report and Recommendation,

the Court finds that it is neither clearly erroneous nor contrary to law.
      Case 2:19-cv-00104-TBM-MTP Document 61 Filed 03/19/21 Page 2 of 2




       IT IS THEREFORE ORDERED AND ADJUDGED that the Report and

Recommendation [59] entered by United States Magistrate Judge Michael T. Parker on November

20, 2020 is ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED AND ADJUDGED that this action is DISMISSED WITH

PREJUDICE for failure to state a claim upon which relief can be granted, and this dismissal for

failure to state a claim counts as a STRIKE under 28 U.S.C. § 1915(g).

       THIS, the 19th day of March, 2021.



                                            __________________________________
                                            TAYLOR B. McNEEL
                                            UNITED STATES DISTRICT JUDGE
